Case: 1:19-cv-02547 Document #: 48 Filed: 09/12/19 Page 1 of 12 PagelD #:195

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

CRAIG CUNNINGHAM on behalf of
himself and others similarly situated, Case No. 2019-CV-2547

Plaintiff,

Judge Ronald A. Guzman
v.

Magistrate Judge Sidney I. Schenkier
PENN L.L.C. d/b/a PULSETV.COM

Defendant.

 

 

Amended Confidentiality Order

The parties to this action have jointly moved that the Court enter a confidentiality order,
with certain disagreements as to some of the provisions as reflected in the joint motion. (Dkt. 27.)
The Court has determined that the terms set forth herein are appropriate to protect the respective
interests of the parties, the public, and the Court. Accordingly, it is ORDERED:

I, Scope. All materials produced or adduced in the course of discovery, including
initial disclosures, responses to discovery requests, deposition testimony and exhibits, and
information derived directly therefrom (hereinafter collectively “documents”), shall be subject to
this Order concerning Confidential Information as defined below. This Order is subject to the
Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and
calculation of time periods.

2. Confidential Information. As used in this Order, “Confidential Information”
means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER” by
the producing party that falls within one or more of the following categories: (a) information
prohibited from disclosure by statute; (b) information that reveals trade secrets; (c) research,

technical, commercial or financial information that the party has maintained as confidential; (d)
Case: 1:19-cv-02547 Document #: 48 Filed: 09/12/19 Page 2 of 12 PagelD #:195

medical information concerning any individual; (e) personal identity information; (f) income tax
returns (including attached schedules and forms), W-2 forms and 1099 forms; or (g) personnel or
employment records of a person who is not a party to the case. Information or documents that are
available to the public may not be designated as Confidential Information.

3. Designation.

(a) A party may designate a document as Confidential Information for
protection under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere
with the legibility of the document. As used in this Order, “copies” includes electronic images,
duplicates, extracts, summaries or descriptions that contain the Confidential Information. The
marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to or
at the time of the documents are produced or disclosed. Applying the marking “CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER” to a document does not mean that the document has any
status or protection by statute or otherwise except to the extent and for the purposes of this Order.
Any copies that are made of any documents marked “CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER” shall also be so marked, except that indices, electronic databases or lists
of documents that do not contain substantial portions or images of the text of marked documents
and do not otherwise disclose the substance of the Confidential Information are not required to be
marked.

(b) The designation of a document as Confidential Information is a certification
by an attorney or a party appearing pro se that the document contains Confidential Information as

defined in this order.
Case: 1:19-cv-02547 Document #: 48 Filed: 09/12/19 Page 3 of 12 PagelD #:195

4, Depositions. Unless all parties agree on the record at the time the deposition
testimony is taken, all deposition testimony taken in this case shall be treated as Confidential
Information until the expiration of the following: No later than the fourteenth day after the
transcript is delivered to any party or the witness, and in no event later than 60 days after the
testimony was given, Within this time period, a party may serve a Notice of Designation to all
parties of record as to specific portions of the testimony that are designated Confidential
Information, and thereafter only those portions identified in the Notice of Designation shall be
protected by the terms of this Order. The failure to serve a timely Notice of Designation shall
waive any designation of testimony taken in that deposition as Confidential Information, unless
otherwise ordered by the Court.

5. Protection of Confidential Material.

(a) General Protections. Confidential Information shall not be used or
disclosed by the parties, counsel for the parties or any other persons identified in subparagraph (b)
for any purpose whatsoever other than in this litigation, including any appeal thereof. In a putative
class action, Confidential Information may be disclosed only to the named plaintiff(s) and not to
any other member of the putative class unless and until a class including the putative member has
been certified.

(b) Limited Third-Party Disclosures. The parties and counsel for the parties
shall not disclose or permit the disclosure of any Confidential Information to any third person or
entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following
categories of persons may be allowed to review Confidential Information:

(1) Counsel. Counsel for the parties and employees of counsel who have

responsibility for the action;
Case: 1:19-cv-02547 Document #: 48 Filed: 09/12/19 Page 4 of 12 PagelD #:195

(2)

(3)

(4)

(5)

(6)

(7)

Parties. Individual parties and employees of a party but only to the extent
counsel determines in good faith that the employee’s assistance is
reasonably necessary to the conduct of the litigation in which the
information is disclosed;

The Court and its personnel;

Court Reporters and Recorders. Court reporters and recorders engaged for
depositions;

Contractors. Those persons specifically engaged for the limited purpose of
making copies of documents or organizing or processing documents,
including outside vendors hired to process electronically stored documents;
Consultants and Experts. Consultants, investigators, or experts employed
by the parties or counsel for the parties to assist in the preparation and trial
of this action but only after such persons have completed the certification
contained in Attachment A, Acknowledgment of Understanding and
Agreement to Be Bound;

Witnesses at depositions. During their depositions, witnesses in this action
to whom disclosure is reasonably necessary. Witnesses shall not retain a
copy of documents containing Confidential Information, except witnesses
may receive a copy of all exhibits marked at their depositions in connection
with review of the transcripts. Pages of transcribed deposition testimony or
exhibits to depositions that are designated as Confidential Information

pursuant to the process set out in this Order must be separately bound by
Case: 1:19-cv-02547 Document #: 48 Filed: 09/12/19 Page 5 of 12 PagelD #:195

the court reporter and may not be disclosed to anyone except as permitted
under this Order.
(8) Author or recipient. The author or recipient of the document (not including
a person who received the document in the course of litigation); and

(9) | Others by Consent. Other persons only by written consent of the producing
party or upon order of the Court and on such conditions as may be agreed
or ordered.

(c) Control of Documents. Counsel for the parties shall make reasonable
efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel
shall maintain the originals of the forms signed by persons acknowledging their obligations under
this Order for a period of three years after the termination of the case.

(d) Disclosure of Putative Class Member Identifying Information. In the
course of discovery in this case, Defendants may disclose Documents that contain the names, home
addresses, email addresses, telephone numbers, facsimile numbers and other personal identifying
information of putative class members (“Personal Identifying Information”). In addition to the
protections afforded to Documents designated “CONFIDENTIAL — SUBJECT TO
PROTECTIVE ORDER” as set forth herein, the disclosure of Personal Identifying Information is
subject to the following additional restrictions:

(1) Documents containing Personal Identifying Information shall not be used

or disclosed by Counsel for Plaintiff for any purpose whatsoever other than
to prepare for and to conduct discovery and trial of the instant lawsuit,

including appeal thereof.
Case: 1:19-cv-02547 Document #: 48 Filed: 09/12/19 Page 6 of 12 PagelD #:195

(2) Plaintiffs and counsel for the Plaintiffs are expressly prohibited from
personally contacting, or having someone else contact, by telephone, email,
in-person, facsimile, written correspondence, or in any other manner, any
actual customer of Defendants without the prior express written consent of
Counsel for Defendants or if expressly authorized by Court Order.
However, nothing in this Order shall prohibit counsel for Plaintiff (or
anybody acting on their behalf) from contacting any putative class member
who is not an actual customer of Defendants.

6. Inadvertent Failure to Designate. An inadvertent failure to designate a document
as Confidential Information does not, standing alone, waive the right to so designate the document;
provided, however, that a failure to serve a timely Notice of Designation of deposition testimony
as required by this Order, even if inadvertent, waives any protection for deposition testimony. If
a party designates a document as Confidential Information after it was initially produced, the
receiving party, on notification of the designation, must make a reasonable effort to assure that the
document is treated in accordance with the provisions of this Order. No party shall be found to
have violated this Order for failing to maintain the confidentiality of material during a time when
that material has not been designated Confidential Information, even where the failure to so
designate was inadvertent and where the material is subsequently designated Confidential
Information.

7. Filing of Confidential Information. This Order does not, by itself, authorize the
filing of any document under seal. Any party wishing to file a document designated as
Confidential Information in connection with a motion, brief or other submission to the Court must

comply with LR 26.2.
Case: 1:19-cv-02547 Document #: 48 Filed: 09/12/19 Page 7 of 12 PagelD #:195

8. No Greater Protection of Specific Documents. Except on privilege grounds not
addressed by this Order, no party may withhold information from discovery on the ground that it
requires protection greater than that afforded by this Order unless the party moves for an order
providing such special protection.

9. Challenges by a Party to Designation as Confidential Information. The
designation of any material or document as Confidential Information is subject to challenge by
any party. The following procedure shall apply to any such challenge.

(a) Meet and Confer. A party challenging the designation of Confidential
Information must do so in good faith and must begin the process by conferring directly with
counsel for the designating party. In conferring, the challenging party must explain the basis for
its belief that the confidentiality designation was not proper and must give the designating party
an opportunity to review the designated material, to reconsider the designation, and, if no change
in designation is offered, to explain the basis for the designation. The designating party must
respond to the challenge within five (5) business days.

(b) Judicial Intervention. A party that elects to challenge a confidentiality
designation may file and serve a motion that identifies the challenged material and sets forth in
detail the basis for the challenge. Each such motion must be accompanied by a competent
declaration that affirms that the movant has complied with the meet and confer requirements of
this procedure. The burden of persuasion in any such challenge proceeding shall be on the
designating party. Until the Court rules on the challenge, all parties shall continue to treat the
materials as Confidential Information under the terms of this Order.

10. Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or
Case: 1:19-cv-02547 Document #: 48 Filed: 09/12/19 Page 8 of 12 PagelD #:195

any action or agreement of a party under this Order limits the Court’s power to make orders
concerning the disclosure of documents produced in discovery or at trial.

11. | Use of Confidential Documents or Information at Trial. Nothing in this Order
shall be construed to affect the use of any document, material, or information at any trial or hearing.
A party that intends to present or that anticipates that another party may present Confidential
information at a hearing or trial shall bring that issue to the Court’s and parties’ attention by motion
or in a pretrial memorandum without disclosing the Confidential Information. The Court may
thereafter make such orders as are necessary to govern the use of such documents or information
at trial.

12. Confidential Information Subpoenaed or Ordered Produced in Other
Litigation.

(a) If a receiving party is served with a subpoena or an order issued in other
litigation that would compel disclosure of any material or document designated in this action as
Confidential Information, the receiving party must so notify the designating party, in writing,
immediately and in no event more than three court days after receiving the subpoena or order.
Such notification must include a copy of the subpoena or court order.

(b) The receiving party also must immediately inform in writing the party who
caused the subpoena or order to issue in the other litigation that some or all of the material covered
by the subpoena or order is the subject of this Order. In addition, the receiving party must deliver
a copy of this Order promptly to the party in the other action that caused the subpoena to issue.

(c) The purpose of imposing these duties is to alert the interested persons to the
existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The
Case: 1:19-cv-02547 Document #: 48 Filed: 09/12/19 Page 9 of 12 PagelD #:195

designating party shall bear the burden and the expense of seeking protection in that court of its
Confidential Information, and nothing in these provisions should be construed as authorizing or
encouraging a receiving party in this action to disobey a lawful directive from another court. The
obligations set forth in this paragraph remain in effect while the party has in its possession, custody
or control Confidential Information by the other party to this case.

13. | Challenges by Members of the Public to Sealing Orders. A party or interested
member of the public has a right to challenge the sealing of particular documents that have been
filed under seal, and the party asserting confidentiality will have the burden of demonstrating the
propriety of filing under seal.

14, Obligations on Conclusion of Litigation.

(a) Order Continues in Force. Unless otherwise agreed or ordered, this Order
shall remain in force after dismissal or entry of final judgment not subject to further appeal.

(b) Obligations at Conclusion of Litigation. Within sixty-three days after
dismissal or entry of final judgment not subject to further appeal, all Confidential Information and
documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this
Order, including copies as defined in { 3(a), shall be returned to the producing party unless: (1)
the document has been offered into evidence or filed without restriction as to disclosure; (2) the
parties agree to destruction to the extent practicable in lieu of return; or (3) as to documents bearing
the notations, summations, or other mental impressions of the receiving party, that party elects to
destroy the documents and certifies to the producing party that it has done so.

(c) Retention of Work Product and one set of Filed Documents.
Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential
Case: 1:19-cv-02547 Document #: 48 Filed: 09/12/19 Page 10 of 12 PagelD #:195

Information so long as that work product does not duplicate verbatim substantial portions of
Confidential Information, and (2) one complete set of all documents filed with the Court including
those filed under seal. Any retained Confidential Information shall continue to be protected under
this Order. An attorney may use his or her work product in subsequent litigation, provided that its
use does not disclose or use Confidential Information.

(d) Deletion of Documents filed under Seal from Electronic Case Filing
(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the
Court.

15. Order Subject to Modification. This Order shall be subject to modification by
the Court on its own initiative or on motion of a party or any other person with standing concerning
the subject matter.

16. No Prior Judicial Determination. This Order is entered based on the
representations and agreements of the parties and for the purpose of facilitating discovery. Nothing
herein shall be construed or presented as a judicial determination that any document or material
designated Confidential Information by counsel or the parties is entitled to protection under Rule
26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule
on a specific document or issue.

17. Persons Bound. This Order shall take effect when entered and shall be binding
upon all counsel of record and their law firms, the parties, and persons made subject to this Order
by its terms.

So Ordered.
04-14 AQ CLIO

US. Magistrate Judge Sidney I. Schenkier

10
Case: 1:19-cv-02547 Document #: 48 Filed: 09/12/19 Page 11 of 12 PagelD #:195

ATTACHMENT A

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

CRAIG CUNNINGHAM on behalf of
himself and others similarly situated,

Case No. 2019-CV-2547
Plaintiff,
Vv.

PENN L.L.C. d/b/a PULSETV.COM

Defendant.

 

 

ACKNOWLEDGMENT
AND
AGREEMENT TO BE BOUND

The undersigned hereby acknowledges that he/she has read the Confidentiality Order dated

in the above-captioned action and attached hereto, understands the

 

terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of
the United States District Court for the Northern District of Illinois in matters relating to the
Confidentiality Order and understands that the terms of the Confidentiality Order obligate him/her
to use materials designated as Confidential Information in accordance with the Order solely for
the purposes of the above-captioned action, and not to disclose any such Confidential Information
to any other person, firm or concern.

The undersigned acknowledges that violation of the Confidentiality Order may result in
penalties for contempt of court.

Name:

 

Job Title:

 

Employer:

 
Case: 1:19-cv-02547 Document #: 48 Filed: 09/12/19 Page 12 of 12 PagelD #:195

Business Address:

 

 

 

Date:

 

Signature
